Citation Nr: 1636260	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for mixed hand and feet dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel







INTRODUCTION

The Veteran had active service from May 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The July 2009 rating decision denied the Veteran's claim for a rating in excess of 30 percent for mixed hand and feet dermatitis and, in June 2010, the Veteran was provided a VA examination that contained evidence as to the nature, extent, and severity of the aforementioned service-connected disability.  Accordingly, in June 2010, the RO was in receipt of new, relevant and material evidence pertaining to the claim adjudicated in the July 2009 rating action.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although there is no statement of submission from the Veteran or received on his behalf that may be properly construed as a notice of disagreement with the July 2009 rating action, VA was in receipt of new and material evidence relevant to the mixed hand and feet dermatitis disability claim adjudicated therein within one year of its issuance.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  In such a situation, any subsequent adjudication must relate back to the claim giving rise to the July 2009 rating decision and the July 2010 rating does not reflect such consideration, precluding this aspect of the July 2009 RO decision from becoming final.  Thus, July 2009 rating is the proper rating on appeal.  


FINDING OF FACT

The Veteran's mixed hand and feet dermatitis has required constant or near constant systematic therapy during the past 12 month period, during the pendency of this appeal.  


CONCLUSION OF LAW

The criteria for the maximum schedular 60 percent rating for mixed hand and feet dermatitis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Prior to the initial adjudication of the Veteran's claim of entitlement to a rating in excess of 30 percent for mixed hand and feet dermatitis (skin disability), the RO's January 2008 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the respective letters notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Moreover, via a June 2012 Statement of the Case (SOC), the Veteran was provided notice of the specific rating criteria applicable to his claim.  Subsequent to the June 2012 SOC, the Veteran has been provided ample opportunity to provide relevant evidence in support of his claim.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in June 2009, February 2010, and August 2013, and VA obtained April 2010 and June 2010 VA examination clarifications to ensure the accurate information was available in order to ascertain the severity of his service-connected skin disability.  The VA examiners reviewed the Veteran's claims file, and treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board acknowledges that some VA examination reports reflect that the Veteran had not required the usage of systemic therapy; however, these examiners provided this assessment based on an inaccurate premise that a topical corticosteroid was not a systemic therapy.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  Despite this inaccuracy, otherwise the examination reports and other evidence of record provided the Board a sufficient basis to assess the severity of the service-connected skin disability and to accurately apply Diagnostic Code 7806 or other possibly applicable Diagnostic Codes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Throughout its deliberation, the Board has not overlooked the Veteran's and his representative's written statements, as well as the Veteran's statements to his VA examiners.  In this regard, the Board finds that the Veteran's statements are competent and credible evidence as to what he observes and feels.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board has considered these statements in making its findings. 

Throughout the pendency of this appeal, the Veteran's service-connected skin disability has been assigned a 30 percent rating under Diagnostic Codes 7899-7806.  38 C.F.R. § 4.118.  Hyphenated diagnostic codes are used with a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

According to Diagnostic Code 7806, a 30 percent evaluation is assigned when dermatitis or eczema is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id. 

With regard to Diagnostic Code 7806, the United States Court of Appeals for Veterans Claims (Court) recently held that the usage of topical corticosteroids is a systemic therapy within meaning the applicable diagnostic criteria.  See Johnson v. McDonald, supra.  The Court has made it clear that when evaluating a claim under Diagnostic Code 7806 "systemic therapy includes the use of corticosteroids without any limitation to such se being or parenteral as opposed to topical."  Id.  Accordingly, the Board's adjudication will consider the usage of any topical corticosteroid as usage of a systemic therapy within the meaning of Diagnostic Code 7806.  

The Veteran's claim was received in May 2009.  A May 2009 VA treatment record documents the Veteran having been prescribed topical hydrocortisone for his skin disability, which was to be applied twice daily.  

The June 2009 VA examination report indicates topical corticosteroids were utilized to manage the Veteran's service-connected skin disability for approximately 12 months, which the Veteran was to apply "BID" or twice daily.  The examiner reported current examination findings and noted that the disability manifested over 20 percent to 40 percent of the Veteran's entire body and exposed areas of skin, respectively.  

An October 2009 VA dermatology treatment record indicated that the Veteran used the oral and topical steroid medications as prescribed to manage his skin disability. 

A February 2010 VA examination report documents the Veteran's report of itching that tends to result in breakage of the skin, and continually having to apply a topical steroid creme to the affected areas (i.e., his hands, forearms, lower legs, and feet).  Although not working because of a non-service connected disability, the Veteran reported occupational fume exposure exacerbated the skin disability, causing increased redness, scaling and cracking.  On physical examination, the Veteran presented with redness to the skin over the distal forearm and hands, scabbed lesions over several areas that were produced by scratching the condition.  The examiner also reported that there was no ulceration, skin breakdown, cracking, or functional impairment of the joints and muscles.  The skin disability was reported as affecting approximately 20 percent of the Veteran's total body and, as clarified in April 2010 and June 2010 statements, 32 percent of the exposed skin.  

A March 2010 VA treatment record notes that the Veteran reported to obtain a refill of his skin medication and that he was provided hydrocortisone cream.  

The August 2013 VA examination of record reported the Veteran's usage of topical corticosteroids on a constant to near constant basis for the past 12 months, i.e., use of hydrocortisone cream twice daily for the past five years.  The examiner further reported that the skin disability manifests over five percent but less than 20 percent of the Veteran's entire body and over not exposed area.  



Based on the evidence of record, the Board finds that the maximum schedular 60 percent disability rating, and no more, is warranted for the service-connected skin disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Veteran and VA examiners consistently report that the service-connected skin disability requires the continuous or near continuous usage of topical corticosteroids for the preceding 12 months, as reflected in June 2009, February 2010 and August 2013 VA examination reports.  Further, May 2009 and March 2010 VA treatment records sufficiently establish that the Veteran was consistently prescribed a topical corticosteroid to be applied twice daily.  Accordingly, the Board finds the evidence of record to establish that, during the pendency of the appeal, the service-connected skin disability has required constant or near-constant systemic therapy, and criteria for the maximum 60 percent schedular rating, and no more, have been met for this period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In reaching this determination, the Board has also considered whether higher or separate ratings are warranted under other possibly applicable Diagnostic Codes and has determined the evidence currently does not support such action.  Importantly, the evidence does not support a reasonable finding that, at any time during the pendency of the appeal, the skin disability has been manifested by disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  Additionally, while open wounds and scabbing were documented on some physical examinations, the most probative evidence does not support a finding that a separate or higher rating is warranted based on scarring, impaired motion, or a muscle impairment  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the disability picture associated with the Veteran's service-connected skin disability is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected skin disability is evaluated as skin disorder pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  The Board notes also that this disability is the Veteran's only service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

The Board also notes that there is evidence that the Veteran is became unemployed during the pendency of the appeal, but he has not maintained that such is related to the service-connected skin disability, and the other competent and credible evidence of record does not suggest this.  Thus, the Board finds no basis for assignment of a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16.  


ORDER

A 60 percent rating for mixed hand and feet dermatitis is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


